DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 1.32(b).
 	The USPTO internet Web site contains terminal disclaimer forms which may be
used. Please visit http://www.uspto.gov/forms/. The filing date of the application will
determine what form should be used. A web-based eTerminal Disclaimer may be filled
out completely online using web-screens. An eTerminal Disclaimer that meets all
requirements is auto-processed and approved immediately upon submission. For more
information about eTerminal Disclaimers, refer to
 	http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 	Claims 1, 6-8, 10-15 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-8, 13-15, 17-18 and 20-21 respectively of U.S. Patent No.11,138,719B2 in view of Desjardien et al. (US 2018/0101160 A1) and Ramamurthy et al. (U.S. 2017/0132775 A1) ( Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims teach identical or close to identical limitation where it would have been obvious to one of ordinary skill in the art to modify and be able to perform similar functions taught by the limitation in the cited claims on the two applications. 
The following table illustrates the conflicting claim pairs:
Current Application (17/481,695)
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
Patent (11,138,719)
1
3

5
6
7
8
(De)




1+2
5
5

21
21
13
14
15
17
18

 5
 6
 7
 8
(De)






20



The following table illustrates a comparison of dependent claim 1 of the present application 17/481,695 against claims 1, 3, 5-8 and Ramamurthy of Patent 11,138,719:
Current Application (17/481,695)
Patent (11,138,719)
1. A method, comprising: 
scanning, by a three-dimensional (3D) optical scanning device, a hole formed in a workpiece to generate a 3D point cloud of the hole defined in a 3-axis coordinate system of the 3D optical scanning device, wherein the 3D point cloud comprises a multiplicity of data points, and each data point comprises 3D point cloud data that provides a profile of the hole; 
translating the 3D point cloud data to generate translated 3D point cloud data that facilitates analysis of the 3D point cloud; and 
performing analysis of the hole using the translated 3D point cloud data to determine conformance of the hole with a specification and to detect anomalies associated with the hole, 
wherein performing analysis of the hole comprises determining conformance of a diameter of the hole to the specification and 
wherein determining conformance of the diameter of the hole to the specification comprises: 
converting the translated 3D point cloud data to 2D data; 
choosing a first cutting plane parallel to an axis of the hole;
choosing a second cutting plane rotated a predetermined number of degrees about the axis of the hole relative to the first cutting plane; 
determining the diameter of the hole along each cutting plane to provide hole diameter data; filtering or smoothing the hole diameter data to provide filtered or smoothed hole diameter data; 
generating a graph of the diameter of the hole along an extent of the hole for each cutting plane using the filtered or smoothed hole diameter data; and 
comparing the graphs of the diameter of the hole to the specification to determine conformance of the hole diameter to the specification. 
1. A method, comprising: 
      scanning, by a three-dimensional (3D) optical scanning device, a hole formed in a workpiece to generate a 3D point cloud of the hole defined in a 3-axis coordinate system of the 3D optical scanning device, wherein the 3D point cloud comprises 3D point cloud data that provides a profile of the hole;
   

       translating the 3D point cloud data to generate translated 3D point cloud data that facilitates analysis of the 3D point cloud; and
performing analysis of the hole using the translated 3D point cloud data to determine conformance of the hole with a specification and to detect anomalies associated with the hole.
3. wherein performing analysis of the hole using the translated 3D point cloud data comprises determining conformance of a diameter of the hole to a specification.  
5. determine conformance of the diameter of the hole to the specification;

6. converting the translated 3D point cloud data to 2D data;
7. choosing a first cutting plane parallel to an axis of the hole; and Appl. No.: 16/720,29719-1836-US-NPAmdt. Dated: May 14, 2021 Reply to Office Action of February 16, 2021
    choosing a second cutting plane rotated a predetermined number of degrees about the axis of the hole relative to the first cutting plane.  

8. determining a diameter of the hole along each cutting plane; 
    generating a graph of the diameter of the hole along an extent of the hole for each cutting plane; 
    comparing the graphs of the diameter of the hole to the specification to determine conformance of the hole diameter to the specification; 
     presenting a notification in response to the diameter of the hole being in conformance with the specification; and  
     presenting an alert in response to the diameter of the hole not being in conformance with the specification.  



Regarding the underlined portion of the instant application: “scanning, by a three-dimensional (3D) optical scanning device, a hole formed in a workpiece to generate a 3D point cloud of the hole defined in a 3-axis coordinate system of the 3D optical scanning device”, the features are disclosed with the reference of Desjardien et al. (US 2018/0101160 A1)  (Desjardien, [0003][0009] “A 3D model of a component may be generated using a structured light scanner to scan the component,  a scanner to scan a target that is inserted into a hole formed in the workpiece” and [0048] “The scanner 108 generates a plurality of data points representative of a surface area. The plurality of data points may include a 3D point cloud of the workpiece 104 with the target 106 inserted” Desjardien teaches a 3D scanner to scan a target, a hole formed in a workpiece. Scanner generates 3D point cloud of the workpiece)”.  It is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Desjardien into the teaching of claim 1 of the Patent so that it can generate a three-dimensional (3D) model of at least a portion of the workpiece using the position of the hole and the vector of the hole formed in the workpiece (Desjardien, [0009]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 7-9, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Desjardien et al. (US 2018/0101160 A1) in view of Bergman et al. (U.S. 2014/0253913 A1) and further in view of Ramamurthy et al. (U.S. 2017/0132775 A1) and further in view of Obrist et al. (“Point cloud reconstruction with sub-pixel accuracy by slice-adaptive thresholding of X-ray computed tomography images”) NDT&E International 37 (2004) 373–380.
Regarding Claim 1, Desjardien discloses a method (Desjardien [0009] “a method”, comprising: 
scanning, by a three-dimensional (3D) optical scanning device, a hole formed in a workpiece to generate a 3D point cloud of the hole defined in a 3-axis coordinate system of the 3D optical scanning device (Desjardien, [0003][0009] “A 3D model of a component may be generated using a structured light scanner to scan the component,  a scanner to scan a target that is inserted into a hole formed in the workpiece” and [0048] “The scanner 108 generates a plurality of data points representative of a surface area. The plurality of data points may include a 3D point cloud of the workpiece 104 with the target 106 inserted” Desjardien teaches a 3D scanner to scan a target, a hole formed in a workpiece. Scanner generates 3D point cloud of the workpiece; 
However, Desijardien does not explicitly teach wherein the 3D point cloud comprises 3D point cloud data that provides a profile of the hole;
 translating the 3D point cloud data to generate translated 3D point cloud data that facilitates analysis of the 3D point cloud; and
performing analysis of the hole using the translated 3D point cloud data to determine conformance of the hole with a specification and to detect anomalies associated with the hole.  
wherein performing analysis of the hole comprises determining conformance of a diameter of the hole to the specification and wherein determining conformance of the diameter of the hole to the specification comprises: 
converting the translated 3D point cloud data to 2D data; 
choosing a first cutting plane parallel to an axis of the hole; 
choosing a second cutting plane rotated a predetermined number of degrees about the axis of the hole relative to the first cutting plane; 
determining the diameter of the hole along each cutting plane to provide hole diameter data; 
filtering or smoothing the hole diameter data to provide filtered or smoothed hole diameter data; 
generating a graph of the diameter of the hole along an extent of the hole for each cutting plane using the filtered or smoothed hole diameter data; and 
comparing the graphs of the diameter of the hole to the specification to determine conformance of the hole diameter to the specification.  
Bergman teaches wherein the 3D point cloud comprises 3D point cloud data that provides a profile of the hole (Bergman, [0063] “The profile includes all or a portion of the data collected with respect to a specific hole. The 3D reconstruction is generated by registering by the hole analysis module 270 in memory 268 all of the cross-section measurement data (i.e., derived from optical section signals) into a three-dimensional point cloud” Bergman teaches 3D point cloud is generated to a profile of a specific hole.
Bergman teaches translating the 3D point cloud data to generate translated 3D point cloud data that facilitates analysis of the 3D point cloud (Bergman, [0063] “The profile includes all or a portion of the data collected with respect to a specific hole. The 3D reconstruction is generated by registering by the hole analysis module 270 in memory 268 all of the cross-section measurement data (i.e., derived from optical section signals) into a three-dimensional point cloud. The relative position and/or orientation of the optical section signals is determined by the speed of the robotic transport's 262 movement of the optical probe 101 within a drilled hole 280” and [0074] “The robotic transport 262 in this example is adapted to receive from the processor 256 (e.g., executing a robot control module 217) through extension bus 459 instructions to align the optical probe 101 with the center axis 488 of the optical probe parallel to the center axis 490 of the drilled hole 280 for minimal unwanted reflection 440” Bergman teaches translating the 3D point cloud data (include optical section signals) to generate the translated 3D point cloud data to provide instructions to align the center of the optical probe to the center axis of the drilled hole for minimal unwanted reflection;
Bergman teaches performing analysis of the hole using the translated 3D point cloud data to determine conformance of the hole with a specification and to detect anomalies associated with the hole (Bergman,  [0063] [0064] “The 3D reconstruction is generated by registering by the hole analysis module 270 in memory 268 all of the cross-section measurement data (i.e., derived from optical section signals) into a three-dimensional point cloud…the hole analysis module 270 stores the three-dimensional profile data or other attributes for the drilled hole 280. Thus, the profile and attribute data are useful in tracking changes to the drilled hole 280 over time, determining whether the drilled hole 280 is or may go out of tolerance in the future, and determining whether the drilling apparatus 260 used to drill the drilled hole 280 is damaged” Bergman teaches performing analysis the hole using 3D point cloud data to determine conformance of the hole with a specification (the cross-section measurement data, attributes for the drilled hole) and determine whether the drilled hole may be go out of tolerance or damage (detect anomalies associated to the hole).
Desjardien and Bergman are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Desjardien to combine with a hole analysis module (as taught by Bergman) in order to perform analysis of the hole using the translated 3D point cloud data because Bergman can provide performing analysis the hole using 3D point cloud data to determine conformance of the hole with a specification (position and/or orientation of the optical section the speed of the robotic transport's within a drilled hole) and determine whether the drilled hole may be go out of tolerance or damage (detect anomalies associated to the hole) (Bergman, [0063] [0064]). Doing so, it may provide a hole analysis module can reject/modify preset design tolerance with rapid changes in the configuration in the drilled hole (Bergman, [0071]).
Ramamurthy teaches wherein performing analysis of the hole comprises determining conformance of a diameter of the hole to the specification (Ramamurthy, [0031] “the manufacturing specification defines the process to produce cooling holes with specific geometries such as hole diameter or shape” and [0076] “the shape of the cooling hole is still determined using the 3-D point data that is collected. The determined shape is then compared to the specification data for rotor blade 100 and cooling holes 108-116. Only the amount of data of the surfaces of the cooling holes is compared to the specification data for rotor blade 100 and cooling holes 108-116” Ramamurthy teaches performing analysis of the hole using the translated 3D point cloud data compare to the specification data to determine conformance of a diameter/shape of the hole (cooling hole) and wherein determining conformance of the diameter of the hole to the specification comprises: 
Ramamurthy teaches converting the translated 3D point cloud data to 2D data (Ramamurthy, [0048] “FIG. 5. Cart 510 is configured to translate in two dimensions 512 and 514 across a face 516 of base 502 and away from and towards base in a third dimension 518. An inspection fixture 519 includes a positioning device 520 mounted to or formed on cart 510” Ramamurthy teaches a 3D cart includes point cloud is converted (translated) to 2D data (512, 514) across a surface 516; 
Ramamurthy teaches choosing a first cutting plane parallel to an axis of the hole (Ramamurthy, [0062] [0063] “FIG. 14, determining an axis and radius of a plurality of cooling holes 108-116 (shown in FIG. 2), the initial hole axis is refined 1410 which includes transforming 1412 the 3-D position data points from a Cartesian representation to a cylinder coordinate representation (r, ϴ, z)” and [0017] “FIG. 10 shows that the 3-D (x,y,z) Cartesian coordinates of these extracted points are mapped into an exemplary 3-D cylindrical coordinate representation” Ramamurthy teaches a first cutting plane of holes (shown in FIG.2) includes an initial axis is refined (steps 1410, 1412, Fig. 14) representation a plane parallel to an axis (X axis or Y axis) of the hole (cylinder) in a 3D (x,y, z) Catesian coordinate (Fig. 10);; 
Ramamurthy teaches choosing a second cutting plane rotated a predetermined number of degrees about the axis of the hole relative to the first cutting plane (Ramamurthy, [0062] [0063] “FIG. 14, determining an axis and radius of a plurality of cooling holes 108-116 (shown in FIG. 2),..dividing 1414 the points into separate bins based on their ϴ)-values, and sorting 1416 points in each bin from” and [0059] “FIG. 11 shows a plurality of ϴ bins 1100. Based on their ϴ (ϴ)-values, points are assigned into theta (ϴ) bins, 1102, 1104…” Ramamurthy teaches a second cutting (divide) plane (Step 1414, Fig. 14) is sorted (by rotated around) with a predetermined number of degrees (П, П/5, etc. see FIGS. 11, 12) relative to the 1st cutting plane which is parallel to an X axis (FIG.10); 
Ramamurthy teaches determining the diameter of the hole along each cutting plane to provide hole diameter data (Ramamurthy, Fig. 10 [0050] “For a perfect cylinder it might be argued that 6 points, 3 each on 2 parallel planes, may be enough to define the diameter and orientation of the cylinder” Ramamurthy teaches defining a diameter of the along each parallel plane is cut; 
Ramamurthy teaches filtering or smoothing the hole diameter data to provide filtered or smoothed hole diameter data (Ramamurthy, [0053] “FIG. 8. Using these points as an estimate, the actual cooling hole orientation position and diameter of cooling holes 108-116 is computed and [0063] “An initial hole axis is computed 1408 and the initial hole axis is refined 1410 by an iterative Gaussian filtering of the 3-D point data” Ramamurthy teaches an iterative Gaussian filtering of the 3-D point data is used to refine (smoothing) the hole diameter; 
Desjardien, Bergman and Ramamurthy are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Desjardien to combine with a hole analysis module (as taught by Ramamurthy) in order to determinine conformance of a diameter of the hole to a specification because Ramamurthy can provide performing analysis the hole using 3D point cloud data to determine conformance of the hole with a specification (position and/or orientation of the optical section the speed of the robotic transport's within a drilled hole) and determine whether the drilled hole may be go out of tolerance or damage (detect anomalies associated to the hole) (Ramamurthy, [0063] [0064]). Doing so, it may provide a hole analysis module can reject/modify preset design tolerance with rapid changes in the configuration in the drilled hole (Ramamurthy, [0071]).
Obrist teaches generating a graph of the diameter of the hole along an extent of the hole for each cutting plane using the filtered or smoothed hole diameter data (Obrist, Fig. 11 page 379, 1st par “The diameter (in mm) for different thresholding methods. The values shown are the measured diameters of one of the cylinders… the lower part is to small compared to the nominal diameter of 10:00+0:02 20:00 mm” Obrist teaches a plurality of graphs of a diameter of the hole/cylinder along an extent of the hole/cylinder is cutted (Fig. 11); and 
Obrist teaches comparing the graphs of the diameter of the hole to the specification to determine conformance of the hole diameter to the specification (Obrist, Fig. 11, page 378, Col. right, Sec. 5.1.1, 3rd par “If we compare the point cloud to a given CAD model we want to be sure that any deviations are real. In order to check the geometrical quality of the clouds we measured the diameters of one of the cylinders in the center of the pyramid. These drillings go all the way through the pyramid. A cylinder was extracted from the cloud and its diameter was measured at different z positions. The result is presented in Fig. 11” Obrist teaches comparing the graphs of the diameter of the hole, superimposing a range of tolerance on the graphs to determine conformance (quality) of the diameter of the hole/cylinder.
Desjardien, Bergman, Ramamurthy and Obrist are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Desjardien to combine with a plurality of graphs of a diameter of the hole (as taught by Obrist) in order to generate a plurality of graphs of a diameter of the hole along an extent of the hole, each graph corresponding to a different location because Obrist can provide a plurality of graphs of a diameter of the hole/cylinder along an extent of the hole/cylinder, each graph corresponding to different location (Fig. 12) (Obrist, Figs. 11, 12,  page 379). Doing so, it may represent the shape of the object or of a feature (e.g. hole or slit) as exactly as possible (Obrist, page 373, Introduction).
Regarding Claim 7, the method of claim 1, Desjardien as modified does not explicitly teach wherein comparing the graphs of the diameter of the hole comprises comparing the graphs of the diameter of the hole along the extent of the hole to the specification by superimposing a range of tolerance of the diameter of the hole on the graphs to determine conformance of the diameter of the hole to the specification.
However, Obrist teaches comparing the graphs of the diameter of the hole along the extent of the hole to the specification by superimposing a range of tolerance of the diameter of the hole on the graphs to determine conformance of the diameter of the hole to the specification (Obrist, Fig. 11, page 378, Col. right, Sec. 5.1.1, 3rd par “If we compare the point cloud to a given CAD model we want to be sure that any deviations are real. In order to check the geometrical quality of the clouds we measured the diameters of one of the cylinders in the center of the pyramid. These drillings go all the way through the pyramid. A cylinder was extracted from the cloud and its diameter was measured at different z positions. The result is presented in Fig. 11” Obrist teaches Fig. 11 shows a comparing the graphs of the hole/cylinder based on measured diameter (in mm) in different thresholding e.g. slice-apdative (15.04), Global (15.08) (see Table 2) and superimposing a range of tolerance (different thresholdings) on the graphs to determine conformance (quality) of the diameter of the hole/cylinder;
Desjardien, Bergman, Ramamurthy and Obrist are combinable see rationale in claim1.
Regarding Claim 8, the method of claim 1, Desjardien as modified does not explicitly teach further comprising: presenting a notification in response to the diameter of the hole being in conformance with the specification; and presenting an alert in response to the diameter of the hole not being in conformance with the specification.  
However, Ramamurthy teaches presenting a notification in response to the diameter of the hole being in conformance with the specification (Ramamurthy [0031] “the manufacturing specification defines the process to produce cooling holes with specific geometries such as hole diameter or shape such as round, oval, or flared, angle to the surface and [0050] “For a perfect cylinder it might be argued that 6 points, 3 each on 2 parallel planes, may be enough to define the diameter and orientation of the cylinder” Ramamurthy teaches presenting a notification to the diameter of hole being round, oval, defined by at least 6 points in conformance (cooling hole) with the specification; and 
presenting an alert in response to the diameter of the hole not being in conformance with the specification (Ramamurthy [0050] “To define the cylinder shape, the data collected by the images from multi-axis imager 500 provides X, Y, Z coordinates of a minimum number of points on the cylinder surface to uniquely define the shape and position of each. Clearly, three points is insufficient to define the diameter and orientation of the cylinder. For a perfect cylinder it might be argued that 6 points” Ramamurthy teaches presenting an alert that three points is insufficient to define the diameter of the hole based on minimum number of points to define is six in conformance with the manufacturing specification.
Desjardien, Bergman and Ramamurthy are combinable see rationale in claim 1.
Regarding Claim 9, the method of claim 1, Desjardien as modified does not explicitly teach wherein performing analysis of the hole using the translated 3D point cloud data comprises calculating erosion of the hole caused during drilling the hole.  
However, Bergman teaches wherein performing analysis of the hole using the translated 3D point cloud data comprises calculating erosion of the hole caused during drilling the hole (Bergman,  [0063] [0064] “The 3D reconstruction is generated by registering by the hole analysis module 270 in memory 268 all of the cross-section measurement data (i.e., derived from optical section signals) into a three-dimensional point cloud…the hole analysis module 270 stores the three-dimensional profile data or other attributes for the drilled hole 280” and [0078] “The hole analysis module 270, calculates an average intensity value” and [0133] “FIG. 20,  comparison of design measurements of the drilled hole whether the hole as drilled is within a design tolerance…If the diameter of any of the cross-sections of the drilled hole… out of tolerance…” Bergman teaches performing analysis the hole using 3D point cloud data to calculate/compare diameter error, outside of the nominal of the hole (hole is erosion) during drilling the hole.
Desjardien and Bergman are combinable see rationale in claim 1.
Regarding Claim 12, the method of claim 1, Desjardien as modified does not explicitly teach, wherein performing analysis of the hole comprises locating one or more areas associated with the hole that contain an anomaly, wherein the anomaly comprises at least one of a gaps, foreign object debris, a fiber breakout, and a delamination.  
However, Bergman teaches wherein performing analysis of the hole comprises locating one or more areas associated with the hole that contain an anomaly (Bergman, [0052] “Common attributes of the drilled hole that could be determined by the hole analysis module include hole diameter and circularity, attributes including depth, surface roughness, cracking, burr identification, circular runout (e.g., variation across the surface at one or more cross-sectional areas) the performing analysis of the hole includes one more cross-section areas associated with hole contain an anomaly (circular runout).
Bergman teaches wherein the anomaly comprises at least one of a gaps, foreign object debris, a fiber breakout, and a delamination (Bergman, [0052] “Common attributes of the drilled hole that could be determined by the hole analysis module. The tolerance for variation also varies given the purpose of a drilled hole. Additional attributes that may be determined for composite surfaces include delamination, gaps” The tolerance of drilled hole (anomaly) includes attributes delamination, gaps.
Desjardie and Bergman are combinable see rationale in claim 1.
Regarding Claim 13, the method of claim 1, Desjardien as modified does not explicitly teach wherein the hole is drilled in a panel comprising a plurality of layers.  
However, Bergman teaches wherein the hole is drilled in a panel comprising a plurality of layers (Bergman, [0054] “determine attributes of holes drilled in composite, including those having any combination of carbon, aluminum, and titanium layers” Bergman teaches the hole is drilled includes a plurality of layers (carbon, aluminum etc.).
Desjardien and Bergman are combinable see rationale in claim 1.
Regarding Claim 14, the method of claim 13, Desjardien as modified does not explicitly teach wherein the plurality of layers comprise a non-metallic layer and a metallic layer.  
However, Bergman teaches wherein the plurality of layers comprise a non-metallic layer and a metallic layer (Bergman, [0054] “determine attributes of holes drilled in composite, including those having any combination of carbon, aluminum, and titanium layers” Bergman teaches the hole is drilled includes a plurality of layers such as carbon (non-metallic), aluminum (metallic).
 Desjardien and Bergman are combinable see rationale in claim 1.
Regarding Claim 15, Desjardien as modified discloses a system (Desjardien, [0007] “a system”) comprising: 
a processor (Desjardien (0007] “a processor for receiving the plurality of data points”); and 
a memory associated with the processor, the memory comprising computer- readable program instructions (Desjardien [0053] “memory or disc storage, which can be integrated in whole or in part with the processor(s) 110. The data storage 126 is considered non-transitory computer readable media” that, when executed by the processor causes the processor to perform a set of functions ([0054] “The data storage 126 thus is a non-transitory computer readable storage medium, and executable instructions 134 are stored thereon’ comprising: 
scanning, by a three-dimensional (3D) optical scanning device, a hole formed in a workpiece to generate a 3D point cloud of the hole defined in a 3-axis coordinate system of the 3D optical scanning device, wherein the 3D point cloud comprises a multiplicity of data points, and each data point comprises 3D point cloud data that provides a profile of the hole;
 translating the 3D point cloud data to generate translated 3D point cloud data that facilitates analysis of the 3D point cloud; and 
performing analysis of the hole using the translated 3D point cloud data to determine conformance of the hole with a specification and to detect anomalies associated with the hole, wherein performing analysis of the hole comprises determining conformance of a diameter of the hole to the specification and wherein determining conformance of the diameter of the hole to the specification comprises:
converting the translated 3D point cloud data to 2D data; 
choosing a first cutting plane parallel to an axis of the hole; 
choosing a second cutting plane rotated a predetermined number of degrees about the axis of the hole relative to the first cutting plane; 
determining the diameter of the hole along each cutting plane to provide hole diameter data; 
filtering or smoothing the hole diameter data to provide filtered or smoothed hole diameter data; 
generating a graph of the diameter of the hole along an extent of the hole for each cutting plane using the filtered or smoothed hole diameter data; and 
comparing the graphs of the diameter of the hole to the specification to determine conformance of the hole diameter to the specification.  
Claim 15 is substantially similar to claim 1 and is rejected based on similar analyses.
Regarding Claim 20, the system of claim 15, Desjardien as modified discloses wherein performing analysis of the hole further comprises locating one or more areas associated with the hole that contain an anomaly, the anomaly comprising at least one of a gap, foreign object debris, a fiber breakout, and a delamination.  
Claim 20 is substantially similar to claim 12 and is rejected based on similar analyses.
Claims 2, 3, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable by Desjardien et al. (US 2018/0101160 A1) in view of Bergman et al. (U.S. 2014/0253913 A1) and further in view of Ramamurthy et al. (U.S. 2017/0132775 A1) and further in view of Obrist et al. (“Point cloud reconstruction with sub-pixel accuracy by slice-adaptive thresholding of X-ray computed tomography images”) NDT&E International 37 (2004) 373–380 and further in view of Chang et al. (U.S. 2015/0134303 A1).
Regarding Claim 2, the method of claim 1, Desjardien as modified does not explicitly teach wherein filtering or smoothing the hole diameter data comprises using a simulated ball probe.  
However, Chang teaches wherein filtering or smoothing the hole diameter data comprises using a simulated ball probe (Chang, Fig. 2, [0012] “The contact probe 2 has a contact ball 20. The contact probe 2 can be a portable contact probe whereby a user can use his (her) hand to hold the contact probe 2 to directly measure a contour of the object by having the ball 20 contact with the surface of the object… to complement the measurement of these hidden parts of the surface to make up the deficiency in the point cloud, wherein such a process is called "hole-filling” Chang teaches smoothing (make up the deficiency of a process “hole-filling”) using a ball probe.
Desjardien, Bergman, Ramamurthy, Obrist and Chang are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Desjardien to combine with a ball probe (as taught by Chang) in order to smooth the hole diameter using a simulated ball probe because Chang can provide smoothing (make up the deficiency of a process “hole-filling”) using a ball probe (Chang, Fig. 2, [0012]). Doing so, it can correctly obtain the measuring positions of the contact ball 20 thereby to make up the voids in the point cloud to obtain the accurate contour of the object which is under measurement (Chang, [ 0013]).
Regarding Claim 3, the method of claim 1, Desjardien as modified does not explicitly teach wherein filtering or smoothing the hole diameter data comprises formulating an equation to simulate a ball probe comprising a predetermined diameter, wherein the equation defines points on a perimeter of a circle corresponding to a perimeter of the simulated ball probe.  
However, Ramamurthy teaches  wherein filtering or smoothing the hole diameter data comprises formulating an equation to simulate a ball probe comprising a predetermined diameter, wherein the equation defines points on a perimeter of a circle corresponding to a perimeter of the simulated (Ramanurthy, [0051] “one of cooling holes 108-116 (shown in FIG. 2). The feature extraction method described herein is capable of fully automated operation on optical probe 3-D point data” and [0056]  In terms of the Cartesian coordinates (x,y,z), 
    PNG
    media_image1.png
    26
    86
    media_image1.png
    Greyscale
, Eq. (1) ] and [0058] “where meter portion 124 is conical, elliptical, or conicalelliptical, r in Eq. 1, would be a function of z as well as x and y. Meaning that the radius changes along the z-axis rather than being constant along the z-axis in the case where meter portion 124 is cylindrical” Ramamurthy teaches an equation (1) define radius change along the z-axis on operation on optical probe 3D point data.
A combination between Ramamurthy and Chang can be used to teach formulating an equation to simulate a ball probe comprising a predetermined diameter, wherein the equation defines points on a perimeter of a circle corresponding to a perimeter (as taught by Ramamurthy) of the simulated ball probe (as taught by Chang). 
Regarding Claim 16, the system of claim 15, Desjardien as modified discloses wherein filtering or smoothing the hole diameter data comprises using a simulated ball probe.  
Claim 16 is substantially similar to claim 2 and is rejected based on similar analyses.
Regarding Claim 17, the system of claim 15, Desjardien as modified discloses wherein filtering or smoothing the hole diameter data comprises formulating an equation to simulate a ball probe comprising a predetermined diameter, wherein the equation defines points on a perimeter of a circle corresponding to a perimeter of the simulated ball probe.  
Claim 17 is substantially similar to claim 3 and is rejected based on similar analyses.
Allowable Subject Matter
Dependent claims 4, 5, 6, 10, 11, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:
		Regarding to dependent claims 4, 5, 6, 10, 11, 18, 19 the closest prior art references the examiner found are Desjardien et al. (US 2018/0101160 A1) in view of Bergman et al. (U.S. 2014/0253913 A1) and Ramamurthy et al. (U.S. 2017/0132775 A1) have been made of record as teaching: scanning, by a three-dimensional (3D) optical scanning device, a hole formed in a workpiece to generate a 3D point cloud of the hole defined in a 3-axis coordinate system of the 3D optical scanning device (Desjardien, [0003][0009]); wherein the 3D point cloud comprises 3D point cloud data that provides a profile of the hole (Bergman, [0063]); translating the 3D point cloud data to generate translated 3D point cloud data that facilitates analysis of the 3D point cloud (Bergman, [0063]); performing analysis of the hole using the translated 3D point cloud data to determine conformance of the hole with a specification and to detect anomalies associated with the hole (Bergman, [0063] [0064]); wherein performing analysis of the hole comprises determining conformance of a diameter of the hole to the specification (Ramamurthy, [0031] [0076]); filtering or smoothing the hole diameter data to provide filtered or smoothed hole diameter data (Ramamurthy, [0053] [0063]) recited in claims 1, 15.
 However, the art of record did not teach or suggest the claim taken as a whole and particular the limitation pertaining 
wherein filtering or smoothing the hole diameter data comprises a process, the process comprising: 
selecting a data point or a next selected data point for at least some data points of the multiplicity of data points of the hole diameter data of the hole;
 modifying the equation to be tangent to the selected data point, wherein the equation defines a perimeter of a first circle corresponding to the simulated ball probe through the selected data point; 
identifying other data points within the perimeter of the first circle; 
determining a farthest data point of the other data points that is a farthest distance from the perimeter of the first circle, wherein the farthest data point corresponds to the simulated ball probe at a highest position; 
determining an equation for a perimeter of a second circle corresponding to the simulated ball probe tangent to the farthest data point, wherein a difference between the perimeters of the first circle and the second circle defines an offset; and 
translating coordinates of the selected data point or the next selected data point by an amount of the offset” recited in claims 4, 18.
“separating the 3D point cloud data into individual 2D layers; 
fitting a circle to each layer of 3D point cloud data; and 
fitting a linear line to an origin of each circle, the linear line defines a center or axis of the hole, wherein translating the 3D point cloud data comprises realigning the center or axis of the hole to correspond to a Z-axis of a three-dimensional coordinate system, realigning the center of the hole comprises translating an X, Y coordinates of the 3D point cloud data in each 2D layer so that the center of the hole corresponds to the Z-axis of a three-dimensional coordinate system” recited in claim 6.
“wherein calculating erosion of the hole comprises: 
 	
 determining a width of each spike of the one or more spikes; summing the width of the one or more spikes to calculate the erosion of the hole; 
wherein determining a width of each spike comprises: 
 	calculating a slope of each spike; 
interpolating a position on each spike relative to a maximum diameter tolerance of the diameter of the hole; and 
determining a distance between two points on the spike where the spike corresponds to the maximum diameter tolerance of the diameter of the hole” recited in claims 10, 11.
Claims 5, 19 are objected because they depend on claim 4, 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Kumar et al. (U.S. 2013/0170713 A1) and Stewart et al. (U.S. 2010/0164951 A1). 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611